Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imao et al. (US 4,704,328) in view of Tani et al. (JP 2001-240953A) and in view of the evidence of Motocross (Motocross Action Magazine, “Ten Things You Need to Know about Carbon Fiber”), Passive Components (Passive Components, “Coefficients of Linear Thermal Expansion on Polymers Explained”) and Kajihara et al. (US 2015/0337106 A1).
Regarding Claim 1, Imao (Abstract) teaches a composite molded article comprising, in order, a substrate, an intermediate layer and a ceramic flame (thermal) sprayed coating. The substrate can be formed from resin (Column 3, lines 37-61). The intermediate undercoat composition comprises inorganic filler having complex irregularities in the surface thereof and an inorganic binder (Column 2, lines 10-47). As used in the instant application, the terminology “amorphous” means non-spherical. Given the irregularities in the surface of the particles, the inorganic particles would be amorphous as used in the instant 
Imao does not explicitly teach the size of the inorganic particles or a specific narrower range for the thickness of the intermediate layer.
Tani (Paragraph 9) teaches a resin base coated with an intermediate layer composed of a resin and ceramic particles that is further coated with a ceramic top coat. The intermediate layer provides good adhesion between the base and the top coat and includes particles having a size of from 5 to 50 microns (Paragraph 16). The intermediate layer has a thickness of from 0.02 to 0.3 mm (20 to 300 microns) in order to ensure the continuity of the layer is maintained while maintaining the shear strength of the layer (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle size of Tani for the particles of Imao, in order to have a specific particles size that has been shown to be effective for such an intermediate layer by Tani. It further would have been obvious to use the thickness values of Tani, for the intermediate layer thickness of Imao, in order to ensure the continuity of the layer is maintained while maintaining the shear strength of the layer.
While Imao in view of Tani does not explicitly teach limiting the size of the particles and the thickness of the intermediate layer to meet the relationship set forth in claim 1, given the above ranges, the teachings of Imao in view of Tani would encompass particle sizes and thickness values that would meet the relationship.
Imao further discloses the resin substrate comprises fiber reinforcement such as glass, carbon, boron, and silicon carbide (Col 3, lines 54-57) (i.e. inorganic filler).
According to the evidence of Motocross, carbon fibers have a negative CTE, and when put into a resin matrix can tailor the composite to lower the CTE (para 2).
According to the evidence of Passive Components, fibers and other fillers significantly reduce thermal expansion (page 4, para 5). The data provided in the table shows that glass fibers reduce the CTE of polyamide 66 (page 6) and that carbon fibers and glass fibers each reduce the CTE of PEEK (page 7). 
According to the evidence of Kajihara, inorganic fillers such as silicon carbide, boron nitride, and glass fibers reduce the coefficient of thermal expansion when contained within epoxy resin cured products (para 0030).
In light of the evidence of Motocross, Passive Components, and Kajihara, the inorganic filler or fiber of Imao would necessarily enable a coefficient of thermal expansion of the resin structure and a coefficient of thermal expansion of the thermal sprayed ceramic coating to be made closer to each other as compared to a closeness of the coefficient of thermal expansion of the resin structure without the inorganic filler and the coefficient of thermal expansion of the thermal sprayed ceramic coating, absent evidence to the contrary.
Regarding Claims 2 and 3, Imao (Paragraph bridging Columns 4 and 5) teaches that the binder can be the same material as the substrate. The substrate can be formed from an epoxy resin (Column 3, lines 47-53). Imao uses a bisphenol A-type epoxy resin in the Examples. This is a biphenyl type epoxy resin.
Regarding Claims 4 and 5, Imao (Column 2, lines 27-47) teaches that the inorganic filler in the intermediate layer can be one or more elements, alloys or oxides of aluminum and other metals.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant argues that although the primary reference Imao discloses a resin substrate that is fiber reinforced (i.e. contains inorganic filler), these fibers are 
However, applicant has not provided any evidence to support their position. Further, Imao discloses fiber reinforcement such as glass, carbon, boron, and silicon carbide (Col 3, lines 54-57). As shown in paragraphs 12-15 above, it is the examiner’s position, in light of the evidence of Motocross, Passive Components, and Kajihara, that the inorganic filler or fiber of Imao would necessarily enable a coefficient of thermal expansion of the resin structure and a coefficient of thermal expansion of the thermal sprayed ceramic coating to be made closer to each other as compared to a closeness of the coefficient of thermal expansion of the resin structure without the inorganic filler and the coefficient of thermal expansion of the thermal sprayed ceramic coating, absent evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787